DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-12 and 19-26, drawn to downlink transmission integrated access and backhaul (IAB), classified in H04W 88/14.
II.	Claims 13-18 and 27-30, drawn to receive from a location server and identifier  transmitting the positioning, classified in  H04W 28/0268.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as sub combinations disclosed as usable together in a single combination.  The sub combinations are distinct if they do not overlap in scope and do not have obvious variants, and if it is shown that at least one sub combination is separately usable.  In the instant case, sub combination I and II have separate utility such as downlink transmission and positioning and identifier.  See MPEP § 806.05(d).
The Examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions require a different field of search (see MPEP § 808.02), restriction for examination purposes as indicated is proper.
A telephone call was made to Thien Nguyen, Reg. No: 43,835 on May 2, 2022 to request an oral election to the above restriction requirement which resulted in an election without traverse of the Group I which correspond to claims 1-12 and 19-26.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/08/2021 is in compliance with the provision of 37 CFR 1.97, has been considered by the Examiner, and made of record in the application file.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-2, 5, 7-8, 11-12, 19-20, 22, 24 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abedini et al Patent Application No. :( US 2021/0068092 A1) hereinafter referred as  Abedini.
For claim 1, Abedini teaches an integrated access and backhaul (IAB) node, comprising:
 a memory (paragraph [0008], line 4);
 at least one transceiver; and at least one processor communicatively coupled to the memory and the at least one transceiver (paragraph [0008], lines 4-13), the at least one processor configured to:
 set a downlink transmission timing of the IAB node relative to a downlink reception timing of the IAB node based on a first set of values for a set of timing parameters (paragraph [0034], lines 3-9) and (paragraph [0057], lines 1-8); 
receive, from a parent IAB node of the IAB node, a second set of values for the set of timing parameters (see figure 6) (paragraph [0090], lines 1-6 disclosing the transmission from the child IAB to the parent IAB based on time values); and 
cause the at least one transceiver to transmit, to a positioning entity, a report indicating the second set of values ( paragraph [0050], lines 1-6), a change from the first set of values to the second set of values, a new downlink transmission timing based on the second set of values, or a change in downlink transmission timing ( paragraph [0089], lines 7-10) and ( paragraph [0092], lines 1-6).  
For claim 2, Abedini teaches the IAB node, wherein the set of timing parameters comprises a timing advance parameter, a Tdelta parameter, or both (paragraph [0088], lines 13-19) and (paragraph [0104], lines 7-11). 
For claim 5, Abedini teaches the IAB node, wherein a mobile terminating (MT) function of the IAB node causes the at least one transceiver to transmit the report to the location server over a Long-Term Evolution positioning protocol (LPP) (paragraph [0041], lines 1-6).
For claim 7, Abedini teaches the IAB node, wherein the at least one processor is further configured to: cause the at least one transceiver to transmit, to each child node of the IAB node, an indication of the change from the first set of values to the second set of values for the set of timing parameters to prevent the child node from updating the set of timing parameters for the child node for up to a threshold period of time ( paragraph [0110], lines 12-25).  
For claim 8, Abedini teaches the IAB node, wherein the threshold period of time depends on a hop count from the IAB node to the child node (paragraph [0111], lines 1-4).  
For claim 11, Abedini teaches the IAB node, wherein the IAB node comprises a base station (paragraph [0112], lines 1-12).  
For claim 12, Abedini teaches the IAB node, wherein the IAB node is connected to the parent IAB node over a wireless backhaul link (paragraph [00105], lines 3-8).  
For claim 19, Abedini teaches a method of wireless communication performed by an integrated access and backhaul (IAB) node, comprising:
 setting a downlink transmission timing of the IAB node relative to a downlink reception timing of the IAB node based on a first set of values for a set of timing parameters (paragraph [0034], lines 3-9) and (paragraph [0057], lines 1-8); 
receiving, from a parent IAB node of the IAB node, a second set of values for the set of timing parameters (see figure 6) (paragraph [0090], lines 1-6 disclosing the transmission from the child IAB to the parent IAB  based on time values); and QC195742Qualcomm Ref. No. 195742 
52 transmitting, to a positioning entity, a report indicating the second set of values or a change from the first set of values to the second set of values (paragraph [0050], lines 1-6), a new downlink transmission timing based on the second set of values, or a change in downlink transmission timing (paragraph [0089], lines 7-10) and (paragraph [0092], lines 1-6).
For claim 20, Abedini teaches the method, wherein the set of timing parameters comprises a timing advance parameter, a Tdelta parameter, or both (paragraph [0088], lines 13-19) and ( paragraph [0104], lines 7-11). 
For claim 22, Abedini teaches the method, wherein: a distributed unit (DU) of the IAB node transmits the report to the location server over New Radio positioning protocol A (NRPPa), or a mobile terminating (MT) function of the IAB node transmits the report to the location server over a Long-Term Evolution positioning protocol (LPP) ( paragraph [0041], lines 1-6).
For claim 24, Abedini teaches the method, further comprising: transmitting, to each child node of the IAB node, an indication of the change from the first set of values to the second set of values for the set of timing parameters to prevent the child node from updating the set of timing parameters for the child node for up to a threshold period of time (paragraph [0110], lines 12-25).
For claim 26, Abedini teaches the method, wherein: the IAB node comprises a base station, and the IAB node is connected to the parent IAB node over a wireless backhaul link (paragraph [00105], lines 3-8).  
.  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a)
Claims 3, 6, 21 and 23 are rejected under 35 U.S.C. 103 as being un-patentable over Abedini et al Patent Application No. :( US 2021/0068092 A1) hereinafter referred as  Abedini, in view of Soriaga et al   US Patent Application No.:( US 2020/0229126 A1) hereinafter referred as Soriaga. 
For claim 3 and 21, Abedini disclose all the subject matter of the claimed invention with the exemption of the positioning entity comprises a location server engaged in a positioning session with a UE, and the location server forwards the report to the UE as recited in claim 3 and 21.
Soriaga from the same or analogous art teaches the positioning entity comprises a location server engaged in a positioning session with a UE, and the location server forwards the report to the UE (Paragraph [0134], lines 1-9). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the positioning entity comprises a location server engaged in a positioning session with a UE, and the location server forwards the report to the UE as taught by Soriaga into the adjustment timing in wireless networks of Abedini.   
The positioning entity comprises a location server engaged in a positioning session with a UE, and the location server forwards the report to the UE can be modify/implemented by combining the positioning entity comprises a location server engaged in a positioning session with a UE, and the location server forwards the report to the UE with the device. This process is implemented as a hardware solution or as firmware solutions of Soriaga into the adjustment timing in wireless networks of Abedini.  As disclosed in Soriaga, the motivation for the combination would be to use the server forwarding the report to the user allowing to manage the connection more efficiently with a better quality of service.
For claim 6 and 23, Abedini disclose all the subject matter of the claimed invention with the exemption of the positioning entity comprises a UE engaged in a UE-based positioning session with the IAB node as recited in claim 6 and 23.
Soriaga from the same or analogous art teaches the positioning entity comprises a UE engaged in a UE-based positioning session with the IAB node (Paragraph [0116], lines 1-8) and (Paragraph [0121], lines 1-7). Therefore, it would have been obvious for the person of ordinary skill in the art at the time of filling to use the positioning entity comprises a UE engaged in a UE-based positioning session with the IAB node as taught by Soriaga into the adjustment timing in wireless networks of Abedini.   
The positioning entity comprises a UE engaged in a UE-based positioning session with the IAB node can be modify/implemented by combining the positioning entity comprises a UE engaged in a UE-based positioning session with the IAB node with the device. This process is implemented as a hardware solution or as firmware solutions of Soriaga into the adjustment timing in wireless networks of Abedini.  As disclosed in Soriaga, the motivation for the combination would be to use the positioning entity comprising a UE based on the positioning with the IAB allowing to manage the connection more efficiently and becoming the connection more reliable.
Allowable Subject Matter
Claims 4, 9-10 and 25 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table:

US-20220070809-A1
SONG; Huayue
US-20210250898-A1
ABEDINI; Navid
US-20210345324-A1
LIU; Wenhao
US-20200322976-A1
ISLAM; Muhammad Nazmul
US-20190116605-A1
LUO; Jianghong
US-20200059879-A1
NAM; Wooseok
US-20210195539-A1
SHENG; JIA

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642